DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santillo et al US 2016/0061131.
	Regarding claim 6, Santillo et al discloses a control method of an engine system, the engine system comprising: an engine with a combustion chamber; a fuel injection valve configured to supply fuel to the engine; and an air-fuel ratio sensor provided in a flow path of exhaust gas from the engine, the control method of the engine system performing feedback control so that an air- fuel ratio in the combustion chamber becomes a target value by controlling the fuel injection valve, using an air-fuel ratio measured value obtained by the air-fuel ratio sensor, wherein in the feedback control, a transfer function indicated by the following formula (1) is used: wherein in Formula (1), G(z) is the transfer function, and a0, a1, b0, and b1 are parameters defined by system identification of a plant, the transfer function being obtained by the system identification of the plant having the air-fuel ratio in the combustion chamber serve as an input and the air-fuel ratio measured value obtained by the air-fuel ratio sensor serve as an output, and wherein a filtering process using a low pass filter obtained by discretizing a transfer function used in the feedback control is performed to an air-fuel ratio measured value used in the feedback control, based on the transfer function. See FIG. 3-7, claims 1, 10, and 11, and paragraphs [0047]-[0062].

Regarding claim 7, Santillo et al discloses wherein the filtering process is a process of cutting a component having a response speed faster than a delay indicated by the transfer function in a case in which an intake flow rate to the combustion chamber is maximum. See FIG. 3-7, claims 1, 10, and 11, and paragraphs [0047]-[0062].

Regarding claim 8, Santillo et al discloses wherein the feedback control is performed on the basis of a sliding mode control. See FIG. 3-7, claims 1, 10, and 11, and paragraphs [0047]-[0062].

Regarding claim 9, Santillo et al discloses an engine system comprising: an engine with a combustion chamber; a fuel injection valve configured to supply fuel to the engine; an air-fuel ratio sensor provided in a flow path of exhaust gas from the engine; and a controller configured to perform feedback control so that an air-fuel ratio in the combustion chamber becomes a target value by controlling the fuel injection valve, using an air-fuel ratio measured value obtained by the air-fuel ratio sensor, wherein in the controller, a transfer function indicated by the following formula (2) is used: wherein in Formula (2), G(z) is the transfer function, and a0, a1, b0, and b1 are parameters defined by system identification of a plant, the transfer function being obtained by the system identification of the plant having the air-fuel ratio in the combustion chamber serve as an input and the air-fuel ratio measured value obtained by the air-fuel ratio sensor serve as an output, and wherein a filtering process using a low pass filter obtained by discretizing a transfer function used in the feedback control is performed to an air-fuel ratio measured value used in the feedback control, based on the transfer function. See FIG. 3-7, claims 1, 10, and 11, and paragraphs [0047]-[0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747